DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art does not disclose or make obvious an apparatus for cleaning an item intended to be worn multiple times comprising a chamber, and a headset cleaning device having a ring-shaped body with a plurality of UV lights around the perimeter of the ring-shaped body for sterilizing a surface of the head worn item configured for placement against a face of the user.
In the prior art, Trabalka (US 8,597,588 B1) teaches disinfecting headsets with UV light but does not teach a ring-shaped UV light.  Siegal (US 5,160,699 A) teaches a sanitizing cabinet for eyewear articles but does not teach the ring-shaped light of the current invention.  Roberts (US 20110243789 A1) teaches a flexible UV sanitizing strip but does not teach a ring-shaped UV light source within a headset cleaning apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID E SMITH/
Primary Examiner, Art Unit 2881